Citation Nr: 0025951	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-31 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for a right hip 
disability, to include degenerative joint disease and 
osteoarthritis, claimed as a residual of rifle butt strokes. 

3.  Entitlement to service connection for a right leg 
disability, to include chronic denervation of the right 
quadriceps, claimed as a residual of rifle butt strokes.

4.  Entitlement to service connection for beriberi, to 
include beriberi heart disease including congested heart 
failure and coronary cardiovascular disease.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a shell fragment wound to the left leg.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a shell fragment wound to the left wrist.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served in the Philippine Commonwealth Army from 
October 1941 to April 1942 and from November 1942 to June 
1946.  He was in pre-war service from October 15, 1941 to 
December 7, 1941, and he was in beleaguered status from 
December 8, 1941 to April 9, 1942.  The appellant was a 
Prisoner of War (POW) from April 10, 1942 to April 26, 1942, 
and he was in no casualty status from April 27, 1942 to 
November 14, 1942.  He had Recognized Guerrilla Service from 
November 15, 1942 to May 9, 1945, and he had regular 
Philippine service from May 10, 1945 to June 30, 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.

By a December 1994 rating action, the RO denied the 
appellant's claims for entitlement to service connection (on 
a primary basis with consideration of the statutory 
presumption for former prisoners of war) for beriberi, 
including beriberi heart disease, and entitlement to service 
connection (on a primary basis with consideration of the one-
year statutory presumption for chronic diseases) for coronary 
cardiovascular disease/hypertensive vascular disease.  The 
information for record indicates that the appellant filed a 
notice of disagreement (NOD) in May 1995, wherein he 
specifically contested the denial of his claim for beriberi.  
A statement of the Case (SOC) was issued in July 1995; and 
the appellant submitted his substantive appeal in August 
1995.  Since, within the context of the appellant's NOD and 
Substantive Appeal, he expressly argued that he is entitled 
to service connection for beriberi on a presumptive basis, 
the Board construes such procedural documents to include 
beriberi heart disease, including congested heart failure and 
coronary cardiovascular disease.  Accordingly, the issue of 
entitlement to service connection for beriberi, to include 
beriberi heart disease, including congested heart failure and 
coronary cardiovascular disease, is properly before the 
Board.

In addition, the Board observes that in regards to the 
appellant's claim of entitlement to service connection for a 
right hip disability, as a residual of rifle butt strokes, in 
an April 1972 rating action, the RO denied the appellant's 
claim of entitlement to service connection for a right hip 
disability, as a residual of rifle butt strokes.  The 
appellant filed an NOD in April 1972.  However, the Board 
observes that the RO did not furnish an SOC or Supplemental 
Statement of the Case (SSOC) on that issue until August 1996.  
In September 1996, the appellant filed a motion for an 
extension of time to respond to the August 1996 SSOC.  This 
motion was granted by the RO in a November 1996 letter, which 
extended the filing time until December 13, 1996.  In 
November 1996, the appellant filed a timely response to the 
August 1996 SSOC, which the Board broadly construes as 
Substantive Appeal with respect to the claim for a right hip 
disability.  Accordingly, in light of the above, the issue of 
entitlement to service connection for a right hip disability, 
as a residual of rifle butt strokes, is properly before the 
Board.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of malaria, or residuals thereof.  

2.  There is no competent medical evidence of a nexus between 
any current right hip disability, to include degenerative 
joint disease and osteoarthritis, and the appellant's period 
of active service.   

3.  The claim of entitlement to service connection for a 
right leg disability, identified as chronic denervation of 
the right quadriceps, as a residual of rifle butt strokes, is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

4.  The evidence of record reflects that the appellant has 
status as a former prisoner of war from April 10, 1942 to 
April 26, 1942.

5.  Beriberi, to include beriberi heart disease including 
congested heart failure and coronary cardiovascular disease, 
was not manifested during service or within one year 
thereafter, and is not related to any incident of service.

6.  In an August 1972 decision, the Board denied the 
appellant's claims of entitlement to service connection for 
the residuals of shrapnel wounds to the left leg and 
entitlement to service connection for the residuals of 
shrapnel wounds to the left wrist.  At that time, the Board 
concluded that residuals of shrapnel wounds of the left leg 
and left wrist were not incurred in or aggravated by the 
appellant's active service.  

7.  In March 1993, the appellant requested that his claims 
for entitlement to service connection for the residuals of a 
shell fragment wound to the left leg and entitlement to 
service connection for the residuals of a shell fragment 
wound to the left wrist, be reopened.  

8.  Evidence added to the record since the Board's August 
1972 decision includes a discharge report from the 
Commonwealth of the Philippines, Philippines Army, dated in 
June 1946, a VA POW Psychosocial History, dated in January 
1994, outpatient treatment records from the VA Medical Center 
(VAMC) in Loma Linda, California, from July 1992 to March 
1994, unretouched color photographs of the appellant's legs 
and arms, dated in April 1997, a June 1998 VA examination, a 
second June 1998 VA examination, and hearing testimony.  

9.  This evidence is either cumulative or it does not bear 
directly and substantially upon the subject matter now under 
consideration (i.e., whether any residuals of shrapnel wounds 
of the left leg and left wrist were incurred in or aggravated 
by the appellant's active service) and, when considered alone 
or together with all of the evidence, both old and new, it 
has no significant effect upon the facts previously 
considered. 


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for malaria is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).   

2.  The appellant's claim of entitlement to service 
connection for a right hip disability, to include 
degenerative joint disease and osteoarthritis, claimed as a 
residual of rifle butt strokes, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).   

3.  The claim of entitlement to service connection for a 
right leg disability, identified as chronic denervation of 
the right quadriceps, as a residual of rifle butt strokes, is 
well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  

4.  The appellant's status as a prisoner of war, dating from 
April 10, 1942 to April 26, 1942, does not satisfy the 
duration requirement for purposes of VA presumptive service 
connection for former prisoners of war for certain diseases, 
such as beriberi including and beriberi heart disease, and 
post traumatic arthritis.  38 U.S.C.A. § 1112(b) (West 1991); 
38 C.F.R. §§ 3.307(a)(5), 3.309(c) (1999).

5.  Beriberi, to include beriberi heart disease including 
congested heart failure and coronary cardiovascular disease, 
was not incurred in or aggravated by military service, and a 
cardiovascular disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307(a)(1)-
(4), 3.309(a)-(b) (1999).

6.  The August 1972 Board decision denying the appellant's 
claim of entitlement to service connection for the residuals 
of a shell fragment wound to the left leg is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).  

7.  The evidence received since the August 1972 Board 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 3.156(a).  

8.  The August 1972 Board decision denying the appellant's 
claim of entitlement to service connection for the residuals 
of a shell fragment wound to the left wrist is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

9.  The evidence received since the August 1972 Board 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
(1) malaria, (2) beriberi, to include 
beriberi heart disease diagnosed as 
congested heart failure and coronary 
cardiovascular disease, (3) a right hip 
disability, as a residual of rifle butt 
strokes, and (4) a right leg disability, 
as a residual of rifle butt strokes.  

I.  Factual Background

The appellant's service medical records are sparse and 
essentially consist of an Affidavit for Philippine Army 
Personnel, dated in May 1945, a second Affidavit for 
Philippine Personnel, dated in April 1946, and the 
appellant's separation examination, dated in January 1947.  
The May 1945 Affidavit is negative for any complaints or 
findings of malaria, beriberi, a right hip disability or a 
right leg disability, including right hip and leg 
disabilities as residuals of rifle butt strokes.  The April 
1946 Affidavit shows that from March 1942 to April 1942, the 
appellant was treated for malaria.  The April 1946 Affidavit 
is negative for any complaints or findings of beriberi, a 
right hip disability, or a right leg disability.  The 
appellant's January 1947 separation examination, which the 
Board notes occurred after the appellant's discharge in June 
1946, shows that at that time, the appellant's cardiovascular 
system was clinically evaluated as "normal," and it was 
noted that he did not have any musculoskeletal defects.  The 
separation examination report is negative for any complaints 
or findings of malaria, beriberi, a right hip disability, or 
a right leg disability.  

A statement, dated in February 1954, from Mr. A.N., a friend 
of the appellant from the military, shows that at that time, 
Mr. N. indicated that during service, the appellant suffered 
from malaria.

A private medical statement from C.F.S., M.D., dated in May 
1954, shows that at that time, Dr. S. indicated that from 
approximately 1943 to 1944, he had treated the appellant for 
malaria while he was a surgeon of the Army Field Hospital, 
66th Infantry Regiment, 6th Military District (Guerrilla), 
stationed in Panay Island.  Dr. S. noted that no records 
pertaining to the appellant's treatment were available 
because the appellant's clinical records were destroyed in 
1945.    

A May 1954 statement from Mr. B.F.H., the appellant's friend 
from the military, shows that at that time, Mr. H. noted that 
in September 1943, the appellant was sick from malaria.  
According to Mr. H., the appellant was once again diagnosed 
with malaria in June 1944.

In June 1954, a VA physician reviewed an x-ray of the 
appellant's chest, which was dated in 1949.  The x-ray was 
reported to be within normal limits.  

A Medical Certification from A.V.G., M.D., dated in June 
1954, shows that at that time, Dr. G. stated that he had 
examined the appellant in May 1954.  Dr. G. indicated that 
the appellant's complaints included numbness in the lower 
extremities of six years duration, epigastric pain before and 
after meals of six years duration, recurrent cough of 10 
years duration, and edema of the lower extremities and 
recurrent swelling of the right knee and ankle joints of one 
year duration.  The physical examination showed that the 
appellant's heart sounds were rather strong, with 
accentuation on the second pulmonic and mitral sounds.  
Cardiac area of dullness was extended a little over on the 
right lateral border of the sternum.  There were no murmurs.  
The appellant had edema of both feet, with painful swelling 
of the right knee and ankle joints.  Crepitus was present 
over the same, and knee jerk was negative.  The diagnoses 
included the following: (1) arthritis, rheumatoid, right knee 
and ankle joints, (2) nephritis, with edema, (3) hypotension, 
(4) polyneuritis, peripheral, and (5) beriberi cardiac.   

A VA x-ray report, dated in July 1959, shows that at that 
time, the appellant had a chest x-ray taken.  The x-ray was 
interpreted as showing a radiologically healthy chest.  

In February 1972, the RO received Affidavits from Mr. R.F. 
and Mr. A.L.P., friends of the appellant from the military.  
The Affidavits show that according to Mr. F. and Mr. P., on 
one occasion during service, the Japanese hit the appellant 
in different parts of his body with the butt of a rifle.  

An x-ray report from the Ocampo Memorial Medical Center, 
dated in March 1972, shows that at that time, the appellant 
had an x-ray taken of his pelvis.  The x-ray was interpreted 
as showing a chip fracture close to the right acetabulum.  

A VA medical record, dated in January 1993, shows that at 
that time, the appellant underwent a needle electrode 
examination.  The appellant stated that during World War II, 
he was hit by the butt of a rifle during the "death march."  
He indicated that after the beating, he developed pain in his 
right hip, which radiated to his lower extremity.  The 
appellant noted that his leg gradually deteriorated in 
strength, and that at present, he had pain and weakness in 
his right lower extremity.  Following the needle electrode 
examination, the impression was that there was evidence of 
chronic denervation which affected the right quadriceps.  
Other areas appeared to be unimpaired.  The examining 
physician stated that considering the historical factors, 
character of present pain and distribution of weakness, it 
was unlikely that the appellant's problem related to a 
diabetic amyotrophy.  According to the examiner, local injury 
from trauma occurring in the mid-40's may have been the 
etiology.  The examiner noted that the findings were chronic 
rather than active.  

A private medical statement from E.J.G., M.D., dated in March 
1994, shows that at that time, Dr. G. stated that the 
appellant was a POW from April 10, 1942 to August 31, 1942.  
Dr. G. indicated that while the appellant was in prison, he 
suffered severe malnutrition, including beriberi.  According 
to Dr. G., at present, the appellant had congested heart 
failure or coronary cardiovascular disease from his beriberi.  
Dr. G. noted that a review of the appellant's family history 
and current lipid profile revealed two highly unlikely 
contributory factors.  Dr. G. reported, in essence, that 
because of the recent findings linking beriberi with the 
above two ailments, the appellant should be service-connected 
for beriberi.  

A VA POW Psychosocial History, dated in January 1994, shows 
that at that time, the appellant stated that during service, 
he was beaten by the Japanese with the butt of a rifle, and 
that his right hip and right leg were injured.  He indicated 
that at present, he had pain in his right hip and leg.  
According to the appellant, his right leg was shrinking in 
size which made it difficult for him to walk.  The appellant 
also noted that while he was in the military, he suffered 
from malaria.  According to the appellant, at present, he did 
not have any symptoms.  

In April 1994, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Loma Linda, California, 
from July 1992 to March 1994.  The records show that in 
December 1993, the appellant was diagnosed with right hip and 
thigh pain, degenerative joint disease.  The records also 
reflect that in January 1994, the appellant gave a past 
medical history of malaria, from 1942 to 1946, and beriberi.   

In September 1994, the RO received a private Medical 
Certificate, dated in November 1973.  The Certificate shows 
that at that time, the appellant was diagnosed with 
osteoarthritis of the hip joint.  

An Affidavit from Mr. H.F.C., dated in May 1996, shows that 
at that time, Mr. C. indicated that he was a POW with the 
appellant during World War II.  Mr. C. stated that while the 
appellant was a POW, he suffered from beriberi.  

A statement from Mr. S.V.T., dated in June 1996, shows that 
at that time, Mr. T. indicated that he had served with the 
appellant during World War II.  Mr. T. stated that in 
November 1942, the appellant was one of three former POWs who 
had joined his guerrilla outfit and that at that time, the 
appellant was suffering from malaria and beriberi.  

In June 1996, a hearing was conducted at the Los Angeles RO.  
At that time, the appellant testified that he was a POW for 
five months during World War II.  (T.2).  The appellant 
stated that he participated in the death march in April 1942, 
and that on April 26th, 1942, his right hip and right leg 
were injured when he was beaten by the Japanese with the butt 
of a rifle.  (T.2,3,6).  He indicated that he was 
subsequently taken to a hospital and that he stayed there 
from April 26th, 1942 to September 1942.  (T.3).  According 
to the appellant, after his release from the hospital, he 
went into hiding at his relative's house in Manila.  (Id.).  
The appellant stated that after many weeks of hiding, he 
rejoined the gorillas in November 1942.  (T.3-5).  According 
to the appellant, within a year after his discharge, he 
developed swollen legs.  (T.7).  The appellant also testified 
that during service, he suffered from malaria.  (T.8).  He 
noted that he continued to suffer from malaria until 1952.  
(Id.).  

In July 1996, the RO received Affidavits from the following 
people: (1) Mr. J.F.F., the appellant's brother, and (2) Mr. 
L.B., a friend of the appellant from the military.  The 
Affidavits show that according to Mr. F. and Mr. B., the 
appellant suffered from malaria and beriberi while he was a 
POW.  

In April 1997, the RO received unretouched color photographs.  
The photographs showed scars on the appellant's arms and 
legs.  

A private medical statement from C.F.S., M.D., dated in 
August 1996, shows that at that time, Dr. S. stated that he 
had treated the appellant during World War II for beriberi 
and malaria.  

In a correspondence from the San Lazaro Hospital to the RO, 
dated in July 1997, it was noted that in response to the RO's 
request for clinical records pertaining to the appellant, 
under the name of "[redacted]," such records were 
unavailable because they were disposed of 25 years after his 
discharge.  The San Lazaro Hospital submitted a medical 
certification which showed that "[redacted]" was 
hospitalized from August 11, 1942 to August 17, 1942, and 
that he was diagnosed with malaria.  

In an administrative decision, dated in August 1997, the RO 
determined that the appellant had status as a former prisoner 
of war, but that he was not entitled to the presumptive 
provisions of Public Laws 97-37 and 100-322 having been 
interned or detained as a prisoner of war for less than 30 
days.  At that time, the RO stated that it had been 
previously determined by the Service Department that the 
appellant had valid service for VA purposes from October 15, 
1941 to April 9, 1942, and from November 15, 1942 to June 30, 
1946.  The RO indicated that from April 10, 1942 to April 26, 
1942, the appellant had alleged POW status, not supported, 
and that from April 27, 1942 to August 31, 1942, the 
appellant had alleged sickness, not supported.  The RO 
further noted that from September 1, 1942 to November 14, 
1942, the appellant participated in civilian pursuits, not 
engaged in military activities.  However, the RO stated that 
some records of POW status in the Philippines were difficult, 
if not impossible, to secure.  Thus, the RO concluded that 
the best source of evidence, exclusive of a service 
department finding, was the appellant's narration of a 
chronological account of his activities in his processing 
affidavit.  

In the August 1997 administrative decision, the RO stated 
that in the appellant's April 1946 processing affidavit, he 
stated that he was a POW from April 10, 1942 to April 26, 
1942, and that he was hospitalized from April 27, 1942 to 
August 31, 1942.  The appellant further indicated that he had 
escaped from being held prisoner of the Japanese, and that 
the next day, he went to the San Lazaro Hospital in order to 
receive treatment for his malaria.  Thus, it was the RO's 
determination that from reviewing the evidence of record, the 
appellant's POW status was from April 10, 1942 to April 26, 
1942.  The RO indicated that added weight had to be placed on 
the appellant's chronological account of his military 
service, particularly that narrated on the appellant's 
processing affidavit following his return to military 
control.  The RO further determined that the evidence of 
record did not establish that the appellant was a POW beyond 
April 26, 1942, or from April 27, 1942 to August 31, 1942, 
because he was hospitalized as a civilian immediately after 
his escape on April 27, 1942.  Accordingly, the RO concluded 
that since the appellant was not interned for 30 days or 
more, he was not entitled to any benefits under Public Laws 
97-37 and 100-322.

In June 1998, the appellant underwent a VA examination.  At 
that time, he stated that during World War II, he was a POW 
and that he had dysentery in the prison camp, as well as 
swelling of the feet.  The appellant indicated that he had 
several blunt traumas, including one trauma to his right knee 
when he was dragged over rugged terrain by the Japanese at 
the time of his capture.  He indicated that he also received 
several blunt traumas from the butt of a rifle while he was 
in the POW camp.  The appellant stated that at present, he 
had weakness in his right leg.  

The physical examination showed that the appellant could not 
support himself in a standing position for more than a few 
minutes because of weakness of his right leg.  He walked with 
a limp and with a cane.  The appellant had several 
depigmented scars on and around the right knee on the dorsal 
aspect.  The appellant's cardiovascular system showed that 
the apex beat was neither visible nor palpable.  S1 was 
normal and S2 was split.  The appellant had a systolic 
murmur, Grade II/VI which was ejection type in nature and was 
best heard at the base.  The diagnoses included the 
following: (1) systolic hypertension, (2) diabetes, and (3) 
history of trauma to the right lower limb, with marked 
weakness on the right lower limb.  

In the appellant's June 1998 VA examination, a chest x-ray 
was taken which was interpreted as showing chronic 
obstructive pulmonary disease (COPD).  There was 
calcification at the wall of the transverse portion of the 
aorta, and there was no acute infiltrate or failure seen.  

In June 1998, the appellant underwent a VA joints 
examination.  At that time, he stated that he had injured his 
hip during World War II while he was on the "death march."  
The appellant indicated that at that time, he was beaten by 
the Japanese and his right hip was injured.  He noted that 
following the beating, he suffered from chronic right hip 
pain.  According to the appellant, at present, his right hip 
pain increased with walking and rotation of his leg.  The 
appellant reported that any prolonged ambulation or activity 
also increased his pain.  He noted that he did not use a 
brace.  

The physical examination shows that the appellant's right hip 
revealed pain with internal and external rotation of the leg.  
Range of motion of the hip revealed that he was able to flex 
to 90 degrees, extend to 20 degrees, adduct to 20 degrees, 
abduct to 30 degrees, internally rotate to 20 degrees, and 
externally rotate to 25 degrees.  There was pain with 
rotation, and sensation was intact in bilateral lower 
extremities.  The diagnosis was of degenerative joint disease 
of the right hip.  

A medical Certification from Dr. C.F.S., dated in December 
1998, shows that at that time, Dr. S. stated that he was a 
military surgeon during World War II.  Dr. S. indicated that 
while he was performing his official duties, he treated the 
appellant for various illnesses, including pulmonary 
tuberculosis, peptic ulcer, and malaria.  

In December 1998, the appellant underwent a VA examination.  
At that time, he stated that while he was a POW, he had 
dysentery and swelling of his feet.  The appellant indicated 
that he was beaten with the butt of a rifle by the Japanese 
and that his right knee was dragged over rugged terrain.  The 
physical examination showed that the appellant could not 
support himself in a standing position for more than a few 
minutes because of weakness of the right leg.  The examiner 
noted that the appellant came into the examination room in a 
wheelchair, assisted by his nephew.  The cardiovascular 
examination showed that the appellant had a regular rate and 
rhythm, with no audible murmurs.  The appellant had a 
systolic Grade II murmur of the ejection type, which was best 
heard at the base.  The diagnoses included the following: (1) 
chronic renal insufficiency, (2) anemia, (3) hypertension, 
poorly controlled, and (4) diabetes mellitus.  In addition, 
the examiner submitted an addendum which showed that the 
appellant's malaria smear was negative.  The examiner noted 
that there was no evidence in the examination of any 
residuals of malaria.  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for malaria and service connection for a 
right hip disability, as a residual of rifle butt strokes, 
are well-grounded; that is, a claim which is plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Chelte 
v. Brown, 10 Vet. App. 268, 270 (1997) (citing Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990)).  If the claim is not 
well grounded, the appeal must fail and there is no duty to 
assist in developing the facts pertinent to the claim.  See 
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303.  If a chronic or 
tropical disease, including arthritis, malaria, or 
cardiovascular disease, is manifest to a degree of 10 percent 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307(a)(1)-(4), 3.309(a)-(b) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Where a veteran is a former prisoner of war and was detained 
or interned for not less than 30 days and beriberi (including 
beriberi heart disease), post traumatic arthritis, chronic 
dysentery, and/or malnutrition become manifest to a degree of 
10 percent any time after such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(5), 
3.309(c) (1999).  For purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity.  Id.


Malaria and a Right Hip Disability

To summarize, the appellant contends that during service, he 
was a POW.  The appellant states that while he was in the 
prison camp, he suffered from malaria.  He further maintains, 
in essence, that he currently suffers from the residuals of 
his malaria.  The appellant further contends that during 
service, he was beaten by the Japanese and his right hip was 
injured.  He maintains that following the beating, he 
suffered from chronic right hip pain.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
claimed residuals of malaria and his right hip disability are 
related to service is not competent evidence.  

The Board recognizes that the evidence of record includes lay 
statements from the appellant's friends, Mr. N., Mr. H., Mr. 
F., Mr. P., Mr. C., Mr. T., Mr. J.F.F., and Mr. B.  To 
whatever extent such statements are offered to establish that 
the appellant has current residuals of malaria which are 
related to his service, and that his current right hip 
disability is related to his period of service, such 
statements do not constitute competent, and hence, probative 
evidence with respect to the issues under consideration.  As 
lay people without medical expertise, they are not qualified 
to offer evidence that requires medical knowledge such as a 
diagnosis or opinion as to the cause of disability. 

In regards to the appellant's claim of entitlement to service 
connection for malaria, the Board observes that there is no 
competent medical evidence showing a current medical 
diagnosis of malaria, or residuals thereof, nor has it been 
reported that such evidence exists so as to give rise to a 
duty under 38 U.S.C.A. § 5103(a).  The Board recognizes that 
according to the April 1946 Affidavit for Philippine Army 
Personnel, the appellant was treated for malaria from March 
1942 to April 1942.  However, the Board notes that in the 
appellant's most recent VA examination, dated in December 
1998, the examiner stated that the appellant's malaria smear 
was negative.  The examiner further noted that there was no 
evidence in the examination of residuals of malaria.  
Therefore, in light of the above, because the appellant has 
not presented competent medical evidence of the current 
existence of malaria, or the residuals thereof, this claim 
must be denied as not well grounded.  In the absence of proof 
of a present disability, there can be no valid claim.  
Caluza, 7 Vet. App. 498; Brammer v. Derwinski, 2 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Here, the question as to whether the appellant currently has 
malaria, or the residuals thereof, necessarily involves a 
medical diagnosis.  Accordingly, competent medical evidence 
is required.  As no competent medical evidence is of record 
showing a current diagnosis of malaria, this claim must be 
denied as not well grounded.

In regards to the appellant's claim of entitlement to service 
connection for a right hip disability, as a residual of rifle 
butt strokes, the Board notes that the appellant's service 
medical records are negative for any complaints or findings 
of a right leg disability.  As previously stated, the May 
1945 Affidavit is negative for any complaints or findings of 
a right hip disability, including a right hip disability as a 
residual of rifle butt strokes.  In addition, the April 1946 
Affidavit is negative for any complaints or findings of a 
right hip disability.  The Board further notes that in the 
appellant's January 1947 separation examination, it was noted 
that he did not have any musculoskeletal defects.  The 
separation examination report is negative for any complaints 
or findings of a right hip disability.  Moreover, although 
current medical records show that the appellant has a right 
hip disability, the records do not show a nexus between the 
appellant's right hip disability and any disease or injury in 
service.  The first medical evidence of a right hip 
disability is in March 1972, approximately 26 years after the 
appellant's separation from the military.  The Board observes 
that a March 1972 x-ray of the appellant's pelvis was 
interpreted as showing a chip fracture close to the right 
acetabulum; and, in 1973, a diagnosis of osteoarthritis of 
the hip was indicated.  Additionally, according to Loma Linda 
VAMC records, in December 1993, the appellant was diagnosed 
with right hip and thigh pain, degenerative joint disease.  
Furthermore, the Board notes that in the appellant's most 
recent VA examination, in June 1998, the appellant was 
diagnosed with degenerative joint disease of the right hip.  

As previously stated, there must be medical evidence showing 
a nexus between an in-service injury or disease and the 
current disability for a well-grounded claim.  The Board 
recognizes that although the appellant contends that his 
right hip was injured during a beating by the Japanese, his 
service medical records are negative for any complaints or 
findings of a right hip injury.  However, the Board observes 
that even if the appellant's lay assertions that his right 
hip was injured during service are accepted as satisfactory 
lay evidence, there is still no competent medical evidence of 
a nexus between the appellant's current right hip disability, 
diagnosed as degenerative joint disease and osteoarthritis, 
and the appellant's period of active service; nor is there 
any competent medical evidence showing that compensably 
disabling arthritis of the right hip was manifested within 
one year thereafter.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d)-(e) (1999); see also Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996) 
(holding that 38 U.S.C.A. § 1154(b) does not relax the 
requirement for medical evidence of nexus).  Thus, as there 
is no competent medical evidence which shows that the 
appellant's current right hip disability is related to 
service, or that arthritis was present within the first post 
service year, the appellant's claim for service connection 
for a right hip disability, as a residual of rifle butt 
strokes, must be denied as not well grounded.  See Caluza, 
supra. 


A Right Leg Disability

As previously stated, a VA medical record, dated in January 
1993, shows that at that time, the appellant underwent a 
needle electrode examination.  The appellant stated, in 
essence, that during World War II, he was hit by the butt of 
a rifle during the "death march," and that he subsequently 
developed chronic pain in his right leg.  He further stated 
that at present, he had pain and weakness in his right lower 
extremity.  Following the needle electrode examination, the 
impression was that there was evidence of chronic denervation 
which affected the right quadriceps.  In addition, the 
examining physician stated that considering the historical 
factors, character of present pain and distribution of 
weakness, it was unlikely that the appellant's problem 
related to a diabetic amyotrophy.  According to the examiner, 
local injury from trauma occurring in the mid-40's may have 
been the etiology.  Moreover, the examiner noted that the 
findings were chronic rather than active.

In analyzing the evidence for purposes of determining well 
groundedness, the Board notes that the appellant has 
presented evidence of a current right leg disability, 
diagnosed as chronic denervation which affects the right 
quadriceps.  As to the question of incurrence, the veteran 
has presented lay evidence indicating that he was beaten with 
the butt of a rifle by Japanese soldiers during his captivity 
as a POW, which is accepted as satisfactory lay evidence of 
service incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d)-(e); Cohen, Brock, and Libertine, all supra.  In 
addition, with respect to the nexus requirement, there is 
medical evidence suggesting that the appellant's right leg 
disability, identified as chronic denervation of the right 
quadriceps, is a residual of rifle butt strokes sustained 
during service, all of which must be presumed as true 
pursuant to Robinette v. Brown, supra.  Accordingly, the 
appellant has presented evidence that satisfies all three 
requirement for a well grounded claim.  Therefore, since 
there is evidence sufficient to lend plausible support to the 
claim, the appellant's claim for service connection for a 
right leg disability, identified as chronic denervation of 
the right quadriceps, claimed as a residual of rifle butt 
strokes, is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Caluza, supra. 


Beriberi

The initial question before the Board is whether the 
appellant has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In this case, the medical evidence, including 
the March 1994 statement from Dr. G., and the appellant's 
statements concerning the origin of his current residuals of 
beriberi, are sufficient to conclude that his claim is well 
grounded.  See Caluza, supra.  That is, the appellant is 
found to have presented a claim which is not inherently 
implausible.  Furthermore, after examining the record, the 
Board is satisfied that sufficient relevant facts have been 
properly developed in regards to the appellant's claim and no 
further assistance to him is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

To summarize, the essence of the contention advanced by the 
appellant is that during his captivity as a POW, he suffered 
from swollen arms and legs, which he believes were symptoms 
of beriberi.  He further contends that he now suffers from 
congested heart failure and coronary cardiovascular disease 
as a result of the beriberi that he contracted during 
service.  In this regard, the appellant's lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Layno, 6 
Vet. App. at 465; Falzone, 8 Vet. App. at 398, 405; see also 
38 C.F.R. § 3.304(e).  However, when the determinative issues 
involves a question of a medical diagnosis or medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render such an opinion.  See 
Espiritu, 2 Vet. App. at 492.  The record does not indicate 
that the appellant possesses medical expertise, nor is it 
contended otherwise.  Therefore, the appellant's lay opinion 
that he contracted beriberi during service, and that he now 
has cardiovascular disease as a residual of beriberi, is not 
competent evidence.  

The Board recognizes that the evidence of record includes lay 
statements from the appellant's friends, Mr. N., Mr. H., Mr. 
F., Mr. P., Mr. C., Mr. T., Mr. J.F.F., and Mr. B.  See Layno 
and Falzone, both supra; 38 C.F.R. § 3.304(e).  To whatever 
extent such statements are offered to establish that the 
appellant suffered from symptoms of beriberi during his POW 
captivity, and that the appellant has current residuals of 
beriberi, such statements do not constitute competent, and 
hence, probative, evidence with respect to the issues under 
consideration.  See Grottveit v. Brown, 5 Vet. App. at 93.  
As lay people, without medical expertise, they are not 
qualified to offer evidence that requires medical knowledge 
such as a diagnosis or opinion as to the cause of disability.  
Id.

In regards to the appellant's claim of entitlement to service 
connection for beriberi, to include beriberi heart disease, 
in terms of presumptive service connection for former 
prisoners of war, the Board observes that although the RO has 
determined that the appellant has status as a POW for the 
period from April 10, 1942 to April 26, 1942, this period is 
insufficient to establish eligibility for the application of 
the presumptive provisions based on POW status.  38 U.S.C.A. 
§ 1112(b) (West 1991); 38 C.F.R. § 3.309(c).  More 
specifically, since the appellant's status as a POW lasted 
for less than the required 30 days under 38 C.F.R. § 
3.309(c), he does not satisfy the duration requirement and, 
as such, he is simply not eligible for the presumption 
afforded by this provision as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the Board must 
consider the appellant's claim without the application of any 
presumptions based on the appellant's status as a former POW.  

In the instant case, the May 1945 and April 1946 Affidavits 
for Philippine Army Personnel are negative for any complaints 
or findings of beriberi.  In addition, the January 1947 
separation examination report is also negative for any 
complaints or findings of beriberi and shows that at that 
time, the appellant's cardiovascular system was clinically 
evaluated as "normal."  Notably, in a private medical 
statement from Dr. C.F.S., dated in August 1996, Dr. S. 
indicated that he had treated the appellant for beriberi 
during World War II.  However, in a previous statement from 
Dr. S., dated in May 1954, Dr. S. indicated that he had 
treated the appellant for various ailments during World War 
II, but he makes no mention whatsoever of having treated the 
appellant for beriberi during that same time.  Indeed, by the 
May 1954 statement, Dr. S. also related that the medical 
records pertaining to the appellant's treatment were 
unavailable because they were destroyed in 1945.  As such, 
there is no competent medical evidentiary support for Dr. 
S.'s statement that he had treated the appellant for beriberi 
during service.  See Lee v. Brown, 10 Vet. App. 336, 339 
(1996) (A physician's opinion, without the aid of treatment 
records, lacks "competent medical evidentiary support").  
Therefore, the Board determines that statements from Dr. S. 
are not competent medical evidence for purposes of 
establishing that the appellant had beriberi while he was in 
the military.

The Board further notes that in June 1954, a VA physician 
reviewed an x-ray of the appellant's chest which was dated in 
1949.  The x-ray was reported to be within normal limits.  
The Board recognizes that a Medical Certification from Dr. 
A.V.G., dated in June 1954, shows that at that time, Dr. G. 
diagnosed the appellant with beriberi cardiac.  However, the 
Board notes that the appellant's July 1959 chest x-ray was 
interpreted as showing a radiologically healthy chest. 

The Board recognizes that in a private medical statement, 
dated in March 1994, Dr. E.J.G. stated that the appellant was 
a POW and that while he was in prison, he suffered from 
beriberi.  Dr. G. indicated that at present, the appellant 
has congested heart failure or coronary cardiovascular 
disease from his beriberi.  According to Dr. G., because of 
the recent findings linking beriberi with the above two 
ailments, it was his opinion that the appellant should be 
service-connected for beriberi.  Thus, Dr. G. essentially 
contends that the appellant had beriberi during service and 
that his current congested heart failure and coronary 
cardiovascular disease are residuals of his beriberi.  The 
Board notes, however, that there is nothing to indicate that 
Dr. G. reviewed the appellant's claims file prior to 
providing these findings.  In this regard, the service 
medical records, which are contemporaneous to the appellant's 
captivity as a POW, contain no diagnosis of beriberi or heart 
disease.  In fact, the May 1945 and April 1946 Affidavits for 
Philippine Army Personnel do not reflect that the appellant 
was treated for beriberi or any cardiac pathology during 
service.  The medical certificate pertaining to treatment 
provided by the San Lazora Hospital following the appellant's 
release from POW captivity, contain no reference to a 
disability manifested by beriberi.  Further, when the 
appellant was examined for separation from military service 
in 1947, clinical evaluation of cardiovascular system yielded 
normal findings, indicating no evidence of symptoms or 
pathology of beriberi, to include congested heart failure and 
coronary cardiovascular disease.  Moreover, it is evident 
that the May 1954 statement from Dr. S. document no treatment 
for beriberi or a disorder involving the heart, to include 
congested heart failure or coronary cardiovascular disease, 
during the appellant's period of military service.  As aptly 
noted above, Dr. S's statement in August 1996, when reviewed 
in comparison with his earlier statement in May 1954, is 
factually inconsistent and does not provide competent medical 
evidence for purposes of establishing that the appellant had 
beriberi while he was in the military.  See Lee v. Brown, 
supra.

Accordingly, given such inconsistencies and the fact that the 
Dr. G.'s opinion in March 1994 was not based on a fully 
factual foundation, the Board finds that such opinion lacks 
credibility, and is therefore of little probative value as to 
the issue of service connection.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed.Cir. 1997 (holding that the Board is 
entitled to independently assess the credibility and weight 
of the evidence before it); see also Black v. Brown, 5 Vet. 
App. 177 (1993) (medical evidence was inadequate where the 
medical opinion was a general conclusion that was unsupported 
by the medical evidence of record).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  In such instances, however, a grant of 
service connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d).  As 
discussed above, the appellant has presented no credible 
evidence linking his current heart disorder, to include 
congested heart failure and coronary cardiovascular disease, 
to his period of military service.  Moreover, the evidence 
pertinent to service clearly refutes such a theory.

In view of the foregoing, the Board finds that the evidence 
demonstrates that the any diagnosed heart disorder, including 
beriberi cardiac, congested heart failure, and coronary 
cardiovascular disease, is of post-service onset.  The 
appellant's lay evidence, and the medical opinions from Drs. 
S. and G., in this matter, must be considered of diminished 
probative value and are insufficient to establish a chronic 
disability manifested by beriberi, including beriberi heart 
disease, dating from service.  Therefore, the Board 
determines that beriberi including beriberi heart disease was 
not incurred in or aggravated by service, and that congested 
failure and coronary cardiovascular disease may not be 
presumed to have been incurred in service.  Accordingly, 
service connection for beriberi, to include beriberi heart 
disease, including congested heart failure and coronary 
cardiovascular disease, is denied.


B.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for (1) 
residuals of a shell fragment wound to 
the left leg, and (2) residuals of a 
shell fragment wound to the left wrist.  

I.  Factual Background

In an August 1972 decision, the Board denied the appellant's 
claim of entitlement to service connection for the residuals 
of shrapnel wounds to the left leg and left wrist.  At that 
time, the Board stated that the official service clinical 
file did not show complaints, findings, or treatment for 
shrapnel wounds to the left leg and left wrist.  Thus, the 
Board concluded that residuals of shrapnel wounds of the left 
leg and left wrist were not incurred in or aggravated by the 
appellant's active service.   

The evidence of record prior to the Board's August 1972 
decision consisted of the appellant's service medical 
records, private medical statements from R.B.B., M.D., dated 
in April 1954 and in May 1954, a private medical statement 
from C.F.S., M.D., dated in May 1954, a Medical Certificate 
from A.V.G., M.G., a Certification from the Veterans Memorial 
Hospital showing that the appellant was hospitalized from 
December 1971 to January 1972, an x-ray report from the 
Ocampo Memorial Medical Center, dated in March 1972, and lay 
statements.  

As previously stated, the appellant's service medical records 
essentially consist of an Affidavit for Philippine Army 
Personnel, dated in May 1945, a second Affidavit for 
Philippine Personnel, dated in April 1946, and the 
appellant's separation examination, dated in January 1947.  
The May 1945 and April 1946 Affidavits are negative for any 
complaints or findings of shrapnel wounds to the left leg 
and/or the left wrist.  The appellant's January 1947 
separation examination, which the Board notes occurred after 
the appellant's June 1946 discharge, is negative for any 
complaints or findings of shrapnel wounds to the left leg 
and/or the  left wrist.  At that time, it was noted that the 
appellant did not have any musculoskeletal defects.  

Private medical statements from R.B.B., M.D., dated in April 
1954 and in May 1954, show that Dr. B. had treated the 
appellant for an unrelated disorder.  

A statement from Mr. A.N., the appellant's friend from 
service, dated in February 1954, shows that at that time, Mr. 
N. stated that during service, the appellant suffered from 
malaria.  

A private medical statement from C.F.S., M.D., dated in May 
1954, shows that Dr. S. had treated the appellant for 
unrelated disorders. 

A statement from B.F.H., the appellant's friend from the 
military, dated in May 1954, shows that at that time, Mr. H. 
stated that in September 1943 and in June 1944, the appellant 
was sick from malaria.  

A Medical Certificate from A.V.G., M.D., dated in June 1954, 
is negative for any complaints or findings of residuals of 
shrapnel wounds to the left leg and/or left wrist.

A correspondence from the appellant, dated in October 1971, 
shows that at that time, he reported that in March 1942, the 
Japanese bombed two U.S. gunboats off the coast of Wain Bay, 
which was about 100 meters from their line of defense.  The 
appellant indicated that he was a part of a rescue team which 
was supposed to rescue the survivors, but that the enemy 
planes bombed again, hitting him.  According to the 
appellant, he had shrapnel wounds to his left leg and "left 
arm wrist joint."  The appellant noted that he was 
subsequently hospitalized at the Base Hospital from March to 
April 1942.   

A Certification from the Veterans Memorial Hospital shows 
that the appellant was hospitalized from December 1971 to 
January 1972 for unrelated disabilities.  

In February 1972, the RO received Affidavits from Mr. R.F. 
and Mr. A.L.P., friends of the appellant from the military.  
According to the Affidavits, Mr. F. and Mr. P. both stated 
that in March 1942, the appellant suffered shell fragment 
wounds to his left leg and left wrist.   

An x-ray report from the Ocampo Memorial Medical Center, 
dated in March 1972, shows that at that time, an x-ray was 
taken of the appellant's pelvis.  The x-ray was interpreted 
as showing a chip fracture at the right acetabulum.  

Evidence submitted subsequent to the Board's August 1972 
decision includes a discharge report from the Commonwealth of 
the Philippines, Philippines Army, dated in June 1946, a VA 
POW Psychosocial History, dated in January 1994, outpatient 
treatment records from the Loma Linda VAMC, from July 1992 to 
March 1994, unretouched color photographs of the appellant's 
legs and arms, dated in April 1997, a June 1998 VA 
examination, a second June 1998 VA examination, and hearing 
testimony.  

In March 1994, the RO received a discharge report from the 
Commonwealth of the Philippines, Philippine Army, dated in 
June 1946.  According to the report, the appellant was 
wounded in action in Bataan in 1941.  

A VA POW Psychosocial History, dated in January 1994, shows 
that at that time, the appellant stated that during service, 
he was wounded with shrapnel in his left wrist and left leg.  
The appellant indicated that he had a one half inch piece of 
shrapnel removed from his left wrist in 1968.  He noted that 
at present, he had pain in his left leg and left wrist.  

In April 1994, the RO received outpatient treatment records 
from the Loma Linda VAMC, from July 1992 to March 1994.  The 
records show that in January 1994, the appellant gave a past 
medical history of several shrapnel injuries.  

In June 1996, a hearing was conducted at the RO in Los 
Angeles.  At that time, the appellant testified that in March 
1942, prior to his being taken prisoner, he suffered shell 
fragment wounds to his left leg and left wrist after a bomb 
exploded near him.  (T.5,6).  The appellant stated that at 
that time, his leg and wrist were bandaged.  (T.6).  He 
indicated that he subsequently developed scars.  (T.7).   

In April 1997, the RO received unretouched color photographs.  
The photographs showed scars on the appellant's legs and 
arms. 

In June 1998, the appellant underwent a VA examination.  At 
that time, he stated that during service, he suffered 
injuries to his left leg and left wrist after a grenade 
exploded near him.  Examination of the skin revealed a linear 
scar, 2 centimeters in length, on the dorsal medial aspect of 
the left wrist.  The scar was not tender and there was no 
keloid.  The appellant had a scar on the lateral lower left 
leg which measured 3 centimeters by 1.5 centimeters.  The 
scar was not adherent to the underlying tissue, and it was 
not tender.  The diagnosis was of shrapnel injuries, with 
scars on the left wrist and left leg.  

A second VA examination was conducted in June 1968.  At that 
time, the appellant stated that in March 1942, a Japanese 
grenade exploded near him and he suffered shrapnel wounds to 
his left leg and left wrist.  The appellant indicated that 
the shrapnel was removed in the left leg, but that the left 
wrist shrapnel remained until 1949.  He noted that at 
present, his left leg was not bothering him, but that his 
left wrist was painful at times.  

The physical examination showed that the appellant had a 2 by 
2 centimeters scar on the posterior medial aspect of the 
calf.  The scar was non-tender and was well healed.  There 
was no muscle injury.  The left wrist revealed slight 
decrease in range of motion, and he was able to flex to 60 
degrees, extend to 50 degrees, ulnar deviate to 35 degrees, 
and radial deviate to 15 degrees.  The appellant had a well 
healed scar on the dorsal aspect at the wrist which measured 
three centimeters in length.  Sensation was intact, and there 
was 5/5 grip strength and intrinsic strength to the wrist.  
There was 5/5 dorsiflexion and 5/5 palmar flexion of the 
wrist.  X-rays were taken of the left wrist which showed no 
evidence of shrapnel, but degenerative joint disease of the 
left wrist was shown.  X-rays of the appellant's left leg 
showed a small piece of fragment of shrapnel remaining in the 
soft tissue of the left leg.  Following the physical 
examination and a review of the appellant's x-rays, the 
examiner diagnosed the appellant with shrapnel injuries to 
the left wrist and left leg, with a non-adherent scar in the 
left leg and degenerative joint disease of the left wrist.  


II.  Analysis

In regards to the appellant's claims for whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for the residuals of a 
shell fragment wound to the left leg and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for the residuals of a 
shell fragment wound to the left wrist, the Board notes that, 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit held that the 
United States Court of Appeals for Veterans Claims (formally 
known as the United States Court of Veterans Appeal 
(hereinafter "the Court")) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In light of 
the holding in Hodge, the Board will analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

As previously stated, in an August 1972 decision, the Board 
denied the appellant's claim of entitlement to service 
connection for the residuals of shrapnel wounds to the left 
leg and left wrist.  At that time, the Board concluded that 
residuals of shrapnel wounds of the left leg and left wrist 
were not incurred in or aggravated by the appellant's active 
service.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the August 1972 Board decision is final.  Id.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999).  
Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based on the same factual basis 
shall be considered.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1999).  When a claimant seeks to reopen a claim after 
an appellate decision and submits evidence in support of that 
claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105 (1999); see also 38 U.S.C. §§ 5108, 7104. 
Therefore, once a BVA decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."   Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999).  First, 
the Board must determine whether the appellant has submitted 
new and material evidence under 38 C.F.R. § 3.156(a).  If the 
Board determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if new 
and material evidence has been presented, then immediately 
upon reopening the claim the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming the credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the VA's 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Elkins, supra; see also Manio v. Derwinski, 1 
Vet. App. 140, 145-46 (1991).

In the matter presently before the Board, the appellant is 
competent to provide lay statements as to the sequence of 
events that led to his left leg and wrist scars.  See Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995); Layno, 6 Vet. App. 465 
(1994).  The appellant, as referred by history in the VA POW 
Psychosocial History, dated in January 1994, outpatient 
treatment records from the Loma Linda VAMC, from July 1992 to 
March 1994, and hearing testimony, indicated that during 
service, he suffered injuries to his left leg and left wrist 
after he was hit by shrapnel.  The appellant maintained that 
at that time, his leg and wrist were bandaged.  According to 
the appellant, he subsequently developed scars.  However, 
there is no indication in the record at the time of the 
Board's August 1972 decision that the appellant sustained a 
shrapnel wound during service.  In fact, the appellant 
specifically denied, over his signature, having sustained any 
injury or wounds during service in his sworn affidavit of 
1945.  Moreover, in his 1946 sworn affidavit, in response to 
the question as to whether or not he had received any wounds 
and/or illnesses during service, the appellant noted that he 
had been treated for malaria.  The Board notes that the 1946 
sworn affidavit is negative for any complaints or findings of 
residuals of shell fragment wounds to the left leg and/or 
wrist.  Therefore, to the extent that his statements imply 
that the current left leg and wrist scars came about as the 
result of shrapnel wounds during service, such implication, 
in light of the contrary lay evidence that was considered in 
1972, is insufficient to provide a basis for reopening.  Cf. 
Evans v. Brown, 9 Vet. App. 273 (1996) (citing Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) and Duran v. Brown, 7 
Vet. App. 216, 220 (1994) (Statements that are inherently 
false are insufficient for purposes of reopening a claim)).     

The Board further notes that in regards to the remaining 
evidence submitted in support of reopening the appellant's 
claims for entitlement to service connection for the 
residuals of a shell fragment wound to the left leg and 
entitlement to service connection for the residuals of a 
shell fragment wound to the left wrist, the discharge report 
from the Commonwealth of the Philippines, Philippines Army, 
dated in June 1946, the June 1998 VA examination, and the 
second June 1998 VA examination, are all "new" evidence in 
that it was not of record at the time of the Board's denial 
in August 1972.  However, while the above evidence is 
"new," it is not so significant that it addresses the 
specific matter under consideration, which is whether any 
residuals of shrapnel wounds of the left leg and left wrist 
were incurred in or aggravated by the appellant's active 
service.  See 38 C.F.R. § 3.156(a) (1999).  

In regards to the discharge report from the Commonwealth of 
the Philippines, Philippine Army, dated in June 1946, while 
the report shows that the appellant was wounded in action in 
Bataan in 1941, the report does not reflect that the 
appellant suffered from shell fragment wounds to the left leg 
and/or left wrist.  Moreover, the Board notes that in the 
appellant's June 1998 VA examination, the appellant was 
diagnosed with shrapnel injuries, with scars on the left 
wrist and left leg.  In addition, in the appellant's second 
June 1998 VA examination, the appellant was diagnosed with 
shrapnel injuries to the left wrist and left leg, with a non-
adherent scar in the left leg and degenerative joint disease 
of the left wrist.  Furthermore, the Board observes that x-
rays were interpreted as showing no evidence of shrapnel in 
the appellant's left wrist, but a small piece of fragment of 
shrapnel remained in the soft tissue of the left leg.  The 
Board observes that although the above VA examiners appear to 
be stating that the appellant suffered from shrapnel injuries 
to his left leg and left wrist during service, and at 
present, he had scars on his left leg and left wrist, the 
Board notes that there is no evidence showing that they were 
eyewitnesses to the scene of the event that led to the 
appellant's scars, and thus, it appears that their statements 
were based on the history of events as presented by the 
appellant.  Therefore, since there is no evidence showing 
that they were eyewitnesses to the scene of the event that 
led to the appellant's scars, any opinion regarding when and 
what actions or sequence of events caused the scars is 
outside the scope of their competence.  Cf. King v. Brown, 5 
Vet. App. 19, 21 (1993) (holding that the credibility of a 
statement may not be presumed when the fact asserted is 
beyond the competence of the person making the assertion).  
But see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that incompetent medical evidence cannot enjoy the 
presumption of truthfulness accorded by Justus, supra, as to 
determination of whether evidence is new and material for 
purposes of reopening a claim").  Accordingly, such evidence 
cannot serve as a basis for reopening.         

Because the evidence submitted since the Board's August 1972 
decision, when viewed in conjunction with the other evidence 
of record, does not tend to offer a competent opinion as to 
when the conditions began, or that his conditions were 
aggravated during service, it is merely cumulative and 
redundant, and has no significant effect upon the facts 
previously considered.  As such, it is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claims of 
entitlement to service connection for the residuals of a 
shell fragment wound to the left leg and entitlement to 
service connection for the residuals of a shell fragment 
wound to the left wrist.  


ORDER

Entitlement to service connection for malaria is denied.  

Entitlement to service connection for a right hip disability, 
to include degenerative joint disease and osteoarthritis, 
claimed as a residual of rifle butt strokes, is denied.  

The claim of entitlement to service connection for a right 
leg disability, identified as chronic denervation of the 
right quadriceps, as a residual of rifle butt strokes, is 
well grounded.  

Entitlement to service connection for beriberi, to include 
beriberi heart disease including congested heart failure and 
coronary cardiovascular disease, is denied.  

New and material evidence having not been submitted, service 
connection for the residuals of a shell fragment wound to the 
left leg is denied.  

New and material evidence having not been submitted, service 
connection for the residuals of a shell fragment wound to the 
left wrist is denied.


REMAND

In regards to the appellant's claim of entitlement to service 
connection for a right leg disability, identified as chronic 
denervation of the right quadriceps, as a residual of rifle 
butt strokes, the appellant has submitted a well-grounded 
claim, and the VA has a duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).   

As previously stated, in the appellant's January 1993 needle 
electrode examination, the appellant was diagnosed with 
chronic denervation which affected the right quadriceps.  At 
that time, the examiner stated that local injury from trauma 
occurring in the mid-40's may have been the etiology.  
Therefore, in light of the above medical opinion suggesting 
that the appellant's current right leg disability, diagnosed 
as chronic denervation which affects the right quadriceps, is 
a residual of rifle butt strokes experienced during service, 
the Board concludes that additional actions and development 
must be undertaken by the RO prior to further appellate 
review.  The statutory duty to assist the appellant in the 
development of evidence pertinent to his claim includes a 
contemporaneous and thorough examination when appropriate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Therefore, the 
Board is of the opinion that another VA examination, as 
specified in greater detail below, should be performed.     

Accordingly, this case is REMANDED for the following actions: 

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a right 
leg disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

2.  Thereafter, the RO should schedule 
the appellant for VA orthopedic and 
neurological examinations for the purpose 
of determining the nature and origin of 
any disability of the right leg, to 
include chronic denervation of the right 
quadriceps, which may be present.  All 
studies and tests deemed necessary should 
be accomplished, and the clinical 
manifestations should be reported in 
detail.  The claim folder, including the 
January 1993 VA needle electrode 
examination, as well as any other 
available records obtained pursuant to 
paragraph number 1, should be made 
available to the examiner for review in 
conjunction with the examinations.  In 
reviewing the appellant's case, the 
examiner(s) is requested to provide an 
opinion regarding whether it is at least 
as likely as not that any right leg 
disability, to include chronic 
denervation of the right quadriceps, had 
its onset during the appellant's period 
of military service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the examination report is not 
responsive to the Board's questions, 
corrective action should be taken.  
Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a right leg disability, 
identified as chronic denervation of the 
right quadriceps, as a residual of rifle 
butt strokes.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of the case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 35 -


